UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 3, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-13687 CEC ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Kansas 48-0905805 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4441 West Airport Freeway Irving, Texas (Address of principal executive offices) (Zip Code) (972) 258-8507 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x As of April 25, 2011, an aggregate of 19,846,182 shares of the registrant’s common stock, par value $0.10 per share were outstanding. Table of Contents CEC ENTERTAINMENT, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at April 3, 2011 and January 2, 2011 3 Condensed Consolidated Statements of Earnings for the three months ended April 3, 2011 and April 4, 2010 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the three months ended April 3, 2011 5 Condensed Consolidated Statements of Cash Flows for the three months ended April 3, 2011 and April 4, 2010 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 23 ITEM 4. Controls and Procedures 24 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 25 ITEM 1A. Risk Factors 25 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 6. Exhibits 26 SIGNATURES 27 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements. CEC ENTERTAINMENT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share amounts) April 3, January 2, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses Deferred tax asset Total current assets Property and equipment, net Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Capital lease obligations, current portion $ $ Accounts payable Accrued expenses Unearned revenues Accrued interest Derivative instrument liability Total current liabilities Capital lease obligations, less current portion Revolving credit facility borrowings Deferred rent liability Deferred landlord contributions Deferred tax liability Accrued insurance Other noncurrent liabilities Total liabilities Commitments and contingencies (Note 5) Stockholders’ equity: Common stock, $0.10 par value; authorized 100,000,000 shares; 61,579,275 and 61,436,229 shares issued, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive income Less treasury stock, at cost; 41,733,093 and 41,128,869 shares, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents CEC ENTERTAINMENT, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three Months Ended April 3, April 4, REVENUES Food and beverage sales $ $ Entertainment and merchandise sales Company store sales Franchise fees and royalties Total revenues OPERATING COSTS AND EXPENSES Company store operating costs: Cost of food and beverage (exclusive of items shown separately below) Cost of entertainment and merchandise (exclusive of items shown separately below) Labor expenses Depreciation and amortization Rent expense Other store operating expenses Total Company store operating costs Advertising expense General and administrative expenses Total operating costs and expenses Operating income Interest expense Income before income taxes Income taxes Net income $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents CEC ENTERTAINMENT, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY For the three Months Ended April 3, 2011 (Unaudited) (in thousands, except share amounts) Common Stock Capital In Excess of Retained Accumulated Other Comprehensive Treasury Stock Shares Amount Par Value Earnings Income Shares Amount Total Balance at January 2, 2011 $ ) $ Net income - Change in fair value of cash flow hedge, net of income taxes of ($5) - (9
